Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan M. Harris (Reg. No. 44,144) on 5/24/2022.

Please amend claims 1, 5, 8 and 15 as follows:
Claim 1. (Currently Amended) An apparatus comprising: 
a memory device; and 
a microcontroller device integrated with the memory device and configured to control access to the memory device by a processor device, the microcontroller device configured to: 
set an access permission for controlled data stored by the memory device based on authorization data stored in the memory device, the authorization data to indicate a number of authorized accesses the processor device is granted to the controlled data, a count of authorized accesses to the controlled data, and a granted access duration; 
receive, from the processor device, a request to access the controlled data; and 
determine whether to initiate access to the controlled data by the processor device based on the access permission; and 
determine an elapsed access duration based on an indicator from [[the]]a clock device indicating an elapsed time following an authorized access corresponding to the request, and prior to receipt of an access complete message corresponding to the request; and 
wherein the microcontroller is configured to set the access permission for the controlled data also based on a comparison of the elapsed access duration to the granted access duration.
Claim 5. (Canceled)
Claim 8. (Currently Amended) A method comprising: 
managing, at a microcontroller device integrated into a memory device, access by a processor device to data stored on the memory device, wherein managing access by the processor device to the data stored on the memory device includes: 
setting an access permission for controlled data stored by the memory device based on authorization data stored in the memory device, the authorization data indicating a number of authorized accesses the processor device is granted to the controlled data, a count of authorized accesses to the controlled data, and a granted access duration; 
receiving, from the processor device, a request to access the controlled data; and 
determining whether to initiate access to the controlled data by the processor device based on the access permission; 
determining an elapsed access duration based on an indicator from a clock device that indicates an elapsed time following an authorized access corresponding to the request and prior to receipt of an access complete message corresponding to the request; 
wherein setting the access permission for the controlled data includes setting the access permission for the controlled data based on a comparison of the elapsed access duration to the granted access duration.
Claims 15. (Currently Amended) A computer readable storage device storing instructions executable by one or more processors to manage, at a microcontroller device integrated into a memory device, access by a processor device to data stored on the memory device, wherein the instructions cause the one or more processors to: 
set an access permission for controlled data stored by the memory device based on authorization data stored in the memory device, the authorization data to indicate a number of authorized accesses to the controlled data granted to the processor device, a count of authorized accesses to the controlled data, and a granted access duration; 
receive, from the processor device, a request to access the controlled data; and 
determine whether to initiate access to the controlled data by the processor device based on the access permission; 
determine an elapsed access duration based on an indicator from [[the]]a clock device indicating an elapsed time following an authorized access corresponding to the request, and prior to receipt of an access complete message corresponding to the request; and 
wherein the instructions cause the one or more processors to set the access permission for the controlled data also based on a comparison of the elapsed access duration to the granted access duration.
Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “setting an access permission for controlled data stored by the memory device based on authorization data stored in the memory device, the authorization data to indicate a number of authorized accesses the processor device is granted to the controlled data, a count of authorized accesses to the controlled data, and a granted access duration; and determining an elapsed access duration based on an indicator from a clock device indicating an elapsed time following an authorized access corresponding to the request, and prior to receipt of an access complete message corresponding to the request; and wherein setting the access permission for the controlled data based on a comparison of the elapsed access duration to the granted access duration.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 8 and 15, thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435